DETAILED ACTION
This is the Office action based on the 16570292 application filed September 13, 2019.  Claims 1-7 are currently pending and have been considered below. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 Claim Interpretations
Claim 1 recites “a liquid covering the at least one portion for temporarily preventing the formation of a passivation layer on the at least one activated portion”(emphasis added).  Since claim 1 does not recite an actual preventing, for the purpose of examining the phrase “for temporarily preventing the formation of a passivation layer” will be interpreted as an intention, and may or may not occur.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1-7 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Miyata et al. (U.S. Pat. No. 3699013), hereinafter “Miyata”:--Claims 1, 2, 3, 4, 5, 6, 7: Miyata teaches a method of cleaning an article of stainless steel, comprisingimmersing the article of stainless steel in an acid mixture of 4% boric acid and hydrofluoric acid (Col. 8, Lines 7-15), the acid mixture completely dissolve any oxide film on the surface of the article of stainless steel (Col. 2, Lines 15-20).    It is noted that the above represents a surface activated article-containing composition comprising the article of stainless steel immersed in a liquid comprising the 4% boric acid.  It is noted that the 4% boric acid comprises water and the hydrofluoric acid is an aqueous acid. 
Claims 1-7 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Fukuda et al. (U.S. Pat. No. 5976282), hereinafter “Fukuda”:--Claims 1, 2, 3, 4, 5, 6, 7: Fukuda teaches a method of pickling an article of stainless steel (abstract), comprisingimmersing the article of stainless steel in an acid mixture of 50 g/l nitric acid, 35 g/l hydrofluoric acid and to dissolve oxide layer at the surface (Col. 10, Lines 51-54).    It is noted that the above represents a surface activated article-containing composition comprising the article of stainless steel immersed in a liquid comprising the acid mixture.  It is noted that the acid mixture comprises water and the hydrofluoric acid is an aqueous acid. 
Claims 1-7 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Lee et al. (U.S. PGPub. No. 20100132842), hereinafter “Lee”:--Claims 1, 2, 3, 4, 5, 6, 7: Lee teaches a method of pickling an article of stainless steel (abstract), comprisingimmersing the article of stainless steel in an aqueous sulfuric acid solution, wherein a surface oxide layer is removed by the sulfuric acid  ([0061-0062]).    It is noted that the above represents a surface activated article-containing composition comprising the article of stainless steel immersed in a liquid comprising the acid mixture.  It is noted that the acid mixture comprises water and the sulfuric acid is an aqueous acid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713